DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coyne (GB 2436641A, hereinafter referred to as “Coyne”).
Regarding claim 1, Coyne discloses a retainer (Fig. 3, first clip means 10) configured to receive at least one elongated member in a vehicle (Fig. 5, cables 160 received in clip means 100, “in a vehicle” appear to be intended use feature in the preamble, and thus does not further limit structure of the retainer), the retainer (Fig.3, clip means 10) comprising: a body (Figs 3 and 3A, horizontal portion of each of the clips 22, 29, 23, 28, or horizontal portion of each of the clips 25, 26, 24, 27); a first receptacle (see annotated figure A below, designated as A) defining a first channel (see annotated figure A below, A forms a channel/curved recess region) configured to receive a first elongated member (specification, page 7, lines 3-6, cable) the first receptacle (A) including a first inner arm (see annotated figure A below) and a first outer arm (see annotated figure A below), wherein the first inner arm and the first outer arm extend from the body (see annotated figure A below); and a second receptacle (see annotated figure A below, designated as B) defining a second channel (B forms a channel/curved recess region) discrete from the first channel (channels of A and B  are separate and distinct from one another) and configured to receive a second elongated member (specification, page 7, lines 3-6, cable), the second receptacle (B) including a second inner arm (see annotated figure A below) and a second outer arm  (see annotated figure A below), wherein the second inner arm and the second outer extend from the body (   see annotated figure A below), the first receptacle (A) including a first finger (see annotated figure A below) extending from the first inner arm (see annotated figure A below) towards the second receptacle (toward B) and away from the body (see annotated figure A below) and the second receptacle (B) including a second finger (see annotated figure A below) extending from the second inner arm (see annotated figure A below) towards the first receptacle (A) and away from the body (see annotated figure A below), the first finger and the second finger (see annotated figure A below) being formed as discrete structures (see annotated figure A below) so as not to interfere with flexure of the first receptacle and the second receptacle during insertion and removal of the first elongated member and the second elongated member (based on the staggered configuration of the clips 22, 26 with receptacles (A, B) and corresponding fingers, see annotated figure A below and Fig. 3, therefore, 1st and 2nd fingers would not interference with the flexing of A, B during insertion of cables).  
Annotated Figure A of Figs 3 and 3A of Coyne

    PNG
    media_image1.png
    848
    869
    media_image1.png
    Greyscale

Regarding claim 2, Coyne discloses wherein the first finger is formed integrally with the first receptacle (see annotated figure A above, first receptacle A integral with first finger) and the second finger is formed integrally with the second receptacle (             see annotated figure A above, second receptacle B integral with second finger).
Regarding claim 3, Coyne discloses wherein the first receptacle and the second receptacle each define a first wall thickness (Fig. 3A and annotated figure A above, thicknesses of first inner arm and first outer arm, and second inner arm and second outer arm, wherein each is defined as wall thickness for first receptacle and second receptacle, respectively) and the first finger and the second finger each define a second wall thickness substantially equivalent to the first wall thickness (Fig. 3A and annotated figure A above, wall thickness of first and second fingers appears to be substantially the same as thickness of each of first inner arm and first outer arm, and second inner arm and second outer arm, respectively). 
Regarding claim 4, Coyne discloses wherein the first finger and the second finger are arranged in crosswise relation (under broadest reasonable interpretation, without further limitations in the claim, “crosswise relation” of first and second fingers arrangement is interpreted as structural relationship of two objects arranged in staggered and offset manner as shown by annotated figure A in view of Figs 3 and 3A of Coyne.)
Regarding claim 5, Coyne discloses wherein the first finger and the second finger define a space therebetween (annotated figure A and Fig. 3A, a space between first and second fingers). 
Regarding claim 6, Coyne discloses wherein the first receptacle and the second receptacle each define opposing first and second ends (A, B each defines first and second ends, see annotated figures A and B), the first finger extending from the first end of the first receptacle (see annotated figures A and B) and the second finger extending from the second end of the second receptacle (see annotated figures A and B, extending directions of fingers shown by dashed arrowed line).
Annotated Figure B from Figure 3 of Coyne

    PNG
    media_image2.png
    711
    988
    media_image2.png
    Greyscale


Regarding claim 7, Coyne discloses wherein the first finger and the second finger each define a free terminal end to allow for relative movement between the first finger and the second finger (Fig. 3A, see arrowed lines 3X and 3Y indicating resilient limbs 13, 14 being able to bend to allow insertion of cable without the limbs being contacting adjacent cable, see also specification in page 7 lines 5-9). 

Regarding claim 8, Coyne discloses wherein the first finger extends from the first receptacle at a first angle and the second finger extends from the second receptacle at a second angle (see annotated figure A and Fig. 3A, first finger extends from A at a slanted angle, while second finger extends from B at also slanted angle).

Regarding claim 9, Coyne discloses wherein the first angle and the second angle are substantially equivalent (see annotated figure A above, the included angle of first and second fingers with respect to body (horizontal plane) appear to be the same).

Regarding claim 10, Coyne discloses wherein the first angle and the second angle are acute (see annotated figure A above, the included angle of first and second fingers with respect to body (horizontal plane) appear to be acute, of less than 90 degrees).
Regarding claim 11, Coyne discloses wherein the body includes a platform ( Figures 4 and 4A, second clip means 15) supporting the first receptacle and the second receptacle (Figures 4 and 4A, recesses for clips 72 and 73, respectively), the first angle being defined by a first axis extending through the first finger and intersecting a plane extending in generally parallel relation to the platform (see annotated figure A for first finger, and Figures 4 and 4A, for plane parallel to platform/clip 15) and the second angle being defined by a second axis extending through the second finger and the plane (see annotated figure A for second finger, and Figures 4 and 4A, for plane parallel to platform/clip 15).
Regarding claim 12, Coyne discloses a retainer (Fig. 3, first clip means 10) configured to receive at least one elongated member in a vehicle (Fig. 5, cables 160 received in clip means 100, “in a vehicle” appear to be intended use feature in the preamble, and thus does not further limit structure of the retainer), the retainer (Fig. 3, clip means 10) comprising: first and second receptacles (see annotated figure A above) each configured to receive an elongated member (Fig. 5, cables 160 received in clip means 100; specification, page 7, lines 3-6), the first and second receptacles (see annotated figure A above, designated as A and B) defining a gap therebetween to allow for flexure of the first and second receptacles (see annotated figure A above, small gap is formed between A and B); and at least one finger extending upwardly from the first receptacle along a vertical height of the retainer and towards the second receptacle (see annotated figure A above, first receptacle A, second receptacle B), the at least one finger obstructing the gap defined between the first and second receptacles to inhibit receipt of the elongated member within the gap (Figure 5, referring to the sizes/diameters of the cables 150, 160 in comparison to size of gap between adjacent receptacles of clips 123 and 126, and presence of fingers for clips 123 and 126 which appear to obstruct the gap).
Regarding claim 13, Coyne discloses wherein the first receptacle, the second receptacle, and the at least one finger each define a substantially equivalent wall thickness (Fig. 3A and annotated figure A above, thicknesses of first inner arm and first outer arm, and second inner arm and second outer arm, wherein each is defined as wall thickness for first receptacle and second receptacle, respectively; wall thickness of first and second fingers appears to be substantially the same as thickness of each of first inner arm and first outer arm, and second inner arm and second outer arm, respectively). 
Regarding claim 14, Coyne discloses wherein the at least one finger includes a first finger extending directly upward from the first receptacle towards the second receptacle (see annotated figure A above, note: first receptacle labelled as A, first finger extends directly upward from A towards B) and a second finger extending directly upward from the second receptacle towards the first receptacle (see annotated figure A above, note: second receptacle labelled as B, second finger extends directly upward from B towards A).
Regarding claim 15, Coyne discloses wherein the first finger and the second finger each define a free terminal end to allow for relative movement between the first finger and the second finger (Fig. 3A, see arrowed lines 3X and 3Y indicating resilient limbs 13, 14 being able to bend to allow insertion of cable without the limbs being contacting adjacent cable, see also specification in page 7 lines 5-9).
Regarding claim 17, Coyne discloses a method of securing at least one elongated member in a vehicle (Fig. 5, cables 150 and 160 are secured in a clip means 100, which can be arranged in any appropriate location, including vehicle), the method comprising: inserting a first elongated member into a first receptacle of a retainer (Figure 5, cable 160 inserted into clip 126); and inserting a second elongated member into a second receptacle of the retainer (Figure 5, cable 150 inserted into clip 123), the retainer including fingers extending upwardly from the first receptacle and the second receptacle (Figure 5, upper curved ends of limbs 133 (fingers) adjacent to direction arrows 5X and 5Y are extending upward from receptacles of clips 123 and 126), the fingers arranged in crosswise relation so as to inhibit positioning one or more of the first elongated member and the second elongated member between the first receptacle and the second receptacle (under broadest reasonable interpretation, without further limitations in the claim, “crosswise relation” of the fingers arrangement is interpreted as structural relationship of adjacent objects arranged in staggered and offset manner as shown by annotated figure A in view of Figures 3 and 3A of Coyne). 
Regarding claim 18,  Coyne discloses wherein inserting the first elongated member into the first receptacle (Figure 5, cable 160 inserted into clip 126) includes guiding the first elongated member into a mouth of the first receptacle (Figures 3A and 5, specification in page 7, lines 4-9 and page 8, lines 12-21) via engagement with a first finger extending upwardly from the first receptacle and towards the second receptacle (               see annotated figure A above in combination with Figure 5 and upper curved ends of limbs 133 (fingers) adjacent to direction arrows 5X and 5Y are extending upward from receptacles of clips 123 and 126) and inserting the second elongated member into the second receptacle (Figure 5, cable 150 inserted into clip 123) includes guiding the second elongated member into a mouth of the second receptacle (Figures 3A and 5, specification in page 7, lines 4-9 and page 8, lines 12-21) via engagement with a second finger extending upwardly from the second receptacle and towards the first receptacle (annotated figure A above in combination with Figure 5 and upper curved ends of limbs 133 (fingers) adjacent to direction arrows 5X and 5Y are extending upward from receptacles of clips 123 and 126),
Regarding claim 19, Coyne discloses wherein inserting the first elongated member into the first receptacle includes expanding the first receptacle and inserting the second elongated member into the second receptacle includes expanding the second receptacle (Figure 5, cable 160 inserted into clip 126, cable 150 inserted into clip 123; specification in page 7, lines 4-9 and page 8, lines 12-21, resilient limbs 13 and 13 may resile in the directions of arrows 3Y, 3X to allow insertion of cable).  

Regarding claim 20, Coyne discloses wherein expanding the first receptacle includes deflecting the first finger towards the second receptacle and expanding the second receptacle includes deflecting the second finger towards the first receptacle (                  annotated figure A in combination with Figure 5, upper curved ends of limbs 133 (fingers) adjacent to direction arrows 5X and 5Y are deflected from finger at A to B and finger at B to A, respectively). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ARaymond industrial product catalog 2016 discloses various cable clips for automotive application.  ARaymond automotive preferred products catalog 2019 discloses various commercial cable clips, holders and fasteners.  Chlystek DE 102019107104A1 discloses a dual cable holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632